Citation Nr: 1454869	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-27 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for a fungus condition of the body and face.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from April 1968 to May 1970.

This case comes to the Board of Veterans' Appeals (Board) from a May 2012 Decision Review Officer decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In March 2013, the Veteran testified during a Board hearing via videoconference.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims his service-connected fungus condition of the body and face warrants a compensable disability rating.

The Veteran was last examined by VA for his fungus condition in September 2011 at which time no signs of skin disease were present.  During the March 2013 Board hearing, he indicated he has flare-ups of his condition and it affects up to 50 percent of his body.  In that regard, while a March 2011 VA treatment record shows he had normal skin, a November 2011 VA treatment record shows he had tinea versicolor on his back, and an October 2013 VA treatment record shows complaints of a rash on the right side of his body.  The record supports the Veteran's contention that he has flare-ups of his condition.  

Thus, while the September 2011 examination is not necessarily too old and the Veteran did not indicate a worsening of his condition since that examination, the Veteran should be afforded a VA examination during a period of flare-up of his fungus/skin disorder.  The Board acknowledges that as a practical matter, this is often difficult to accomplish, but an attempt should at least be made. See Ardison v. Brown, 6 Vet. App. 405, 408 (1994)(where the claim is for a disorder which is cyclical in the manifestation of its symptoms, the examination must be conducted during an active stage of the disease.)  Further, at this time, there is indication that the flares of the Veteran's skin disorder are of a relatively short duration such that scheduling an examination during an active phase would be impractical.  Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record, including the Veteran's Virtual VA electronic claims file, contains VA treatment notes through November 2013.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any VA treatment records since November 2013.

2. Then, schedule the Veteran for a VA examination to determine the current severity of his fungus condition.  If at all possible, the examination should be scheduled during a period of flare-up.  When providing notification of the date of the examination, the Veteran should be advised that, should his symptoms be unobservable on the date of his scheduled examination, he should inform VA of that fact and reschedule another examination on another date.   

The examiner should review the claims folder and note that review in the report.  All appropriate tests should be conducted.  The examiner should set forth all objective findings, including the size of any affected areas, and note the types of therapy used.  The examiner should provide a complete rationale for all conclusions.

3. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

